UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2481


ROSA TIBAU PONCE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent,

-------------------------------------------------

FRIENDS OF RULE OF LAW IN ECUADOR, INC.,

                Amicus Curiae.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 17, 2014                 Decided:   April 28, 2014


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rosa Tibau Ponce, Petitioner Pro Se.       Brianne Whelan Cohen,
Samuel P. Go, Jonathan Aaron Robbins, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.    Margaret L. Petito, FRIENDS OF RULE OF
LAW IN ECUADOR, INC., Washington, D.C., for Amicus Curiae.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Rosa Tibau Ponce, a native and citizen of Ecuador and

a citizen of Spain, petitions for review of an order of the

Board of Immigration Appeals (“Board”) denying her motion to

reopen.   We have reviewed the record and the Board’s order and

conclude that the Board did not abuse its discretion in denying

the motion.    See 8 C.F.R. § 1003.2(a), (c) (2013).             Accordingly,

although we grant Friends of Rule of Law in Ecuador’s motion to

file an amicus curiae brief, we deny the petition for review.

See In re: Tibau Ponce (B.I.A. Nov. 15, 2013).               We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                        3